AO 93 (Rev. 12/09) Search and Seizure Warrant

 

 

 

UNITED STATES DISTRICT COURT

for the
District of Puerto Rico

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

One black in color ZTE cellphone, with a
SIM card number 8901120200 2461575664
02.03 (Sprint Cellphone company).

SEARCH AND SEIZURE WARRANT

Case No. ! 4-3S4 (mM)

——

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe ————_ Judicial District of Puerto Rico |
(identify the person or describe the property to be searched and give its location):
One black in color ZTE cellphone, with a SIM card number 8901120200 2461575664 02.03 (Sprint Cellphone
company).

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
See Attachment A and B, Affidavit incorporated and made part of this Application for Search
Warrant by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before _ a\ + VL. a
(not to exceed 14 days)
© in the daytime 6:00 a.m. to 10 p.m, © at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory Rac by law_anq@ promptly return this warrant and inventory t t

 

  

© I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the.appropriate box) for —__ days (nat to exceed 30).

O until, the facts justifying, the later specific date of

rs

V\f.

___Camille Velez-Rivé, U.S. Magistrate Judge

Printed name and title

Date analinye issued: | “Q2/13/P019

 

City and state:’ “San Juan, Puerto Rico _

 
AO 93 (Rev, 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Date and,time pvarrant executed: Copy of warrant and inventory left with:

5-35-Y(r4) O24) D019
ef made in the presence o,
Nnidel Cage 2 TTS (ArprA)

Inventory of the property taken pr name of ny person(s) seized:

Ove GbR » uly 2TS B with, aol
S401) 20220 DyblS78LY 02. 43[ipn-b Ollie.)

oy, No.:

 

 

 

 

 

Certification

 

i declare under penalty of perjury that this inventory is correct and was returned along with the original

warrant to the designated judge.

Date: Go Viz) DUL3 a Sg
Jk vecuting ‘officer gnature
Oya B58 ora ped ATF T¥0

Printed game and title

 

 

 
